DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 15 March 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. Double patent rejection will be withdrawn because the applicant filed a terminal disclaimer.
Moreover, applicant’s arguments with respect to claims 1-6 and 8-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2004/0150659 A1) in view of Aufranc, JR. et al. (US 2005/0275642 A1; hereinafter “Aufranc”).
a.	Regarding claim 1, Nakano discloses an information processing apparatus, comprising: a processor (Nakano discloses a” CPU for controlling the multi-window composition unit” at Fig. 1-26 and ¶0047); and

control a display so that a part of an image is displayed in a frame arranged on a screen (Nakano discloses that “The image data selector 32 selects each image data from the first and second image memories 14 and 16 and the icon image data generator 18 one by one and outputs the image data in synchronism with a synchronizing signal. The image data selector 32 selects each image data based on the priority information added to each image data. That is, the image data selector 32 selects, for each pixel, image data having priority information with a largest value. If the priority data of any image data is "00", the image data selector 32 selects no image data and replaces all bits with "0". In this way, the image data selector 32 composites each image data. An image composited in this way is outputted from the image data output terminal 36 via the image data output buffer 34. A not-shown image display device displays image data outputted from the image data output terminal 36 as an image” at Fig. 1-32 and ¶0051);
store, in a storage, history data including identification information for uniquely identifying the image, frame information for uniquely identifying the frame in which the image is displayed, and range information indicating a position of the part of the image displayed in the frame (Nakano discloses that “a nonvolatile memory such as an EEPROM for storing a history of each image display position and a program to be executed in the CPU” at Fig. 1-28 and ¶0047); and
in a case of displaying a first image in a first frame, acquire first history data including identification information on the first image and frame information on the first frame from the storage (Nakano discloses that “The image data selector 32 selects each image data from the first and second image memories 14 and 16 and the icon image data generator 18 one by one and outputs the image data in synchronism with a synchronizing signal. The image data selector 
However, Nakano does not disclose wherein a plurality of images are able to be displayed in the first frame instead of the first image, and when displaying the first image in the first frame again, the display is controlled so that a part of the first image, which corresponds to a position indicated by range information included in the first history data, is displayed in the first frame.
Aufranc discloses wherein a plurality of images are able to be displayed in the first frame instead of the first image, and when displaying the first image in the first frame again, the display is controlled so that a part of the first image, which corresponds to a position indicated by range information included in the first history data, is displayed in the first frame (Aufranc discloses that “display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. As such, pixels of first sub-frame 301 overlap pixels of second sub-frame 302. In one embodiment, display device 26 performs one cycle of displaying first sub-frame 301 in the first position and displaying second sub-frame 302 in the second position for image frame 28. Thus, second sub-frame 302 is spatially and temporally displayed relative to first sub-frame 301. The display of 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature of display device of Aufranc to the multi-window display of Nakano.
The suggestion/motivation would have been to “be able to enhance the display of various types of graphical images including natural images and high contrast images such as business graphics. It would be desirable to reduce the amount of image processing associated with generating and displaying graphical images” (Aufranc; ¶0004).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
in a case of displaying the first image in the first frame, if there is no the first history data, second history data including identification information on the first image and frame information on a frame having same vertical and horizontal sizes as the first frame is acquired from the storage, and the display is controlled so that the part of the first image, which corresponds to a position indicated by range information included in the second history data, is displayed in the first frame (Nakano discloses that “the cell (3,1) corresponds to the lowest value. The CPU 26 updates values in all the display position history data to values found by subtracting "5 seconds", which is the lowest value, from the values (S10). An example of display position history data after update is shown in FIG. 6C. Thereafter, the CPU 26 prepares for the next icon display. As shown in FIG. 6C, a value of the cell (3,1) changes to "0", and an icon is displayed with a shift pattern of the cell (3,1) in the next icon display” at Fig. 5-S10 and ¶0074).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein in a case of displaying the first image in the first frame, if there is no the first history data, third history data including identification information on the first image and frame information on a frame having the same aspect ratio as the first frame is acquired from the storage, and the display is controlled so that the part of the first image, which corresponds to a position indicated by range information included in the third history data, is magnified or demagnified and then displayed in the first frame (Nakano discloses that “although a multi-window display position and an icon display position are managed based on display position history data when the positions are determined in the first and second embodiments, a value generated at random within a predetermined range may be used to determine the positions every time multi-window display or icon display is started” at Figs. 8A, 8B, 8C and 8D and ¶¶0084-0086).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein in a case where there are a plurality of third history data, the part of the first image is displayed in the first frame by using range information included in third history data including frame information on a frame of which the vertical and horizontal lengths of which most closely resemble those of the first frame(Nakano discloses that “although a multi-window display position and an icon display position are managed based on display position history data when the positions are determined in the first and second embodiments, a value generated at random within a predetermined range may be used to determine the positions every time multi-window display or icon display is started” at Figs. 8A, 8B, 8C and 8D and ¶¶0084-0086).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein the history data further includes time/date information which indicates a time and date at which an image represented by the identification information included in the history data has been displayed in a frame represented by the frame information included in the history data, and
in a case where there are a plurality of first history data, the part of the first image id displayed in the first frame by using range information included in first history data with the latest time/date information (Nakano discloses that “starts a timer for measuring elapsed time (S4). The CPU 26 loops steps S5 and S6 until the icon display is finished (S7), and increments display position history data of the cell (4,4) at every second during that period” at Fig. 5-S4 and ¶0072).

g.	Regarding claims 8-9, claims 8-9 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
h.	Regarding claim 10, the combination applied in claim 1 discloses wherein the first image is able to be displayed in another frame arranged on the screen (Aufranc discloses that “display device 26 alternates between displaying first sub-frame 301 in a first position and displaying second sub-frame 302 in a second position spatially offset from the first position. More specifically, display device 26 shifts display of second sub-frame 302 relative to display of first sub-frame 301 by vertical distance 50 and horizontal distance 52. As such, pixels of first sub-frame 301 overlap pixels of second sub-frame 302. In one embodiment, display device 26 performs one cycle of displaying first sub-frame 301 in the first position and displaying second sub-frame 302 in the second position for image frame 28. Thus, second sub-frame 302 is spatially and temporally displayed relative to first sub-frame 301. The display of two temporally and spatially shifted sub-frames in this manner is referred to herein as two-position processing” at Fig. 1-26, Fig. 2C and ¶0063).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN W LEE/Primary Examiner, Art Unit 2664